DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 01/13/2022 have been entered.

3.	This application has pending claim(s) 1-22.

Terminal Disclaimer
4.	The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 01/13/2022, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a method and an apparatus for checking tyres, in a process and a plant for making tyres for vehicle wheels.


Re. Claim 1, Boffa et al., [US Patent No.: 10,458,883] discloses a method for checking tyres [Abstract], each tyre having an axial middle line plane defining respective axial halves of said tyre [Fig.1 el 18], the method comprising: simultaneously advancing, by pitches [Fig.2 el 27a-b], the tyres along a check path and acquiring high-definition images of a surface of every tyre in a time corresponding to at least two times a cycle time [Fig.3 el 56], between successive pitches and in respective at least two check stations [Fig. 4 el 48 two or more],

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…wherein acquiring high-definition images comprises: acquiring high-definition three-dimensional images and high-definition two-dimensional images of the surface of the tyre, and combining together at least the high-definition three-dimensional images acquired in order to obtain at least one axial half of a complete three-dimensional image of said surface of the tyre, wherein the high-definition three-dimensional images are acquired during a single cycle time in a single check station.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on


9.	Claims 1-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner




/HOWARD D BROWN JR/Examiner, Art Unit 2488